18 N.J. 104 (1955)
112 A.2d 715
WALTER R. HOBLITZELL, PLAINTIFF-APPELLANT, AND CROSS-RESPONDENT,
v.
W. FRANCK HOWARD, WILLIAM C. HOBLITZELL, H.O.B. MOTORS, INC., A CORPORATION OF NEW JERSEY, JOHN E. TOOLAN AND JOSEPH J. SEAMAN, DEFENDANTS-RESPONDENTS AND CROSS-APPELLANTS.
The Supreme Court of New Jersey.
Argued March 21, 1955.
Decided March 28, 1955.
Mr. George F. Hetfield argued the cause for the plaintiff-appellant, cross-respondent (Messrs. Hetfield and Hetfield, attorneys).
Mr. Meyer E. Ruback argued the cause for the defendants-respondents, cross-appellants, W. Franck Howard, William C. Hoblitzell, John E. Toolan and Joseph G. Seaman (Messrs. Ruback, Albach and Weisman, attorneys).
Mr. Daniel G. Kasen argued the cause for the defendant-respondent, cross-appellant, H.O.B. Motors, Inc., (Messrs. Kasen, Schnitzer and Kasen, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Freund in the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, WACHENFELD, JACOBS and BRENNAN  5.
For affirmance of disallowance of counsel fees to plaintiff and for reversal with instructions to enter judgment for defendants  Justices OLIPHANT and BURLING  2.